DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 26, 2022 and July 13, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
This Office Action is in response to the Response After Final Action mailed on the date: June 28, 2022.
Claims 2-11 are currently pending.  Claims 4-9 have been amended.  Claim 1 has been canceled.  No claims are new.

Response to Arguments
Objection to Specification
Applicant’s arguments, see REMARKS page 6, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Rejection under 35 U.S.C. §112(a)
Applicant’s arguments, see REMARKS pages 6-7, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Rejection under 35 U.S.C. §103
Applicant’s arguments, see REMARKS page 7, with respect to the rejection of claim 1 and 4-7 have been fully considered and are persuasive.  The rejection of claims 1 and 4-7 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Mr. Thomas Scherer (Reg#: 45079) on July 20, 2022.

The application has been amended as follows: 

Claim 5 line 3 on page 3:
“a supply device which supplies an untested sensor to the test apparatus group …”
Claim 6 line 3 on page 3:
“the first application part is a pressure application part which applies the pressure to the …”
Claim 7 line 3 page 3 to line 2 page 4:
“the first application part is a differential pressure application part which applies the two kinds of pressures to the sensor, and the sensor detects the pressure difference between the two kinds of pressures and outputs …”
Claim 8 line 3-5 on page 4:
“the first application part is a magnetic field application part which applies the magnetic field to the sensors, and the sensor detects the magnitude of the magnetic field and outputs an electric signal …”

Allowable Subject Matter
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the argued claim limitations (see REMARKS pages 6-7) have been fully considered and are persuasive.
Regarding independent claims 2 and 11, these claims were indicated as allowable subject matter in the previous Office Action mailed on April 28, 2022.
Claims 3-10 are allowable for depending on claim 2.

The closest references are found based on the updated search:
a)  Suzuki discloses “Inspection apparatus and inspection method of magnetic sensor” (see 2013/0038321)
b)  Cheng et al. discloses “Transfer apparatus for handling electronic components” (see 2010/0172734)
c)  Cheng et al. discloses “Handling system for testing electronic components” (see 2013/0207679)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 2-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867